PER CURIAM.
We reverse the trial court’s award of rehabilitative alimony and remand with direction to award and determine the amount of permanent alimony. See Moler v. Moler, 508 So.2d 520 (Fla. 4th DCA 1987); Linn v. Linn, 464 So.2d 614 (Fla. 4th DCA 1985); Hirst v. Hirst, 452 So.2d 1083 (Fla. 4th DCA 1984); see also Womble v. Womble, 521 So.2d 149 (Fla. 5th DCA 1988). We find appellant’s other point to be without merit and affirm the trial court’s decision thereon.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.